Case: 1:16-cv-00550-SJD-SKB Doc #: 65 Filed: 12/06/19 Page: 1 of 2 PAGEID #: 5040            (1 of 2)



                                         Case No. 19-3312

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER



WILLIAM P. SAWYER, individually and as the representative of a class of similary-situated
persons, dba Sharonville Family Medicine

               Plaintiff - Appellant

v.

KRS GLOBAL BIOTECHNOLOGY, INC.; JOHN DOES 1-10

               Defendants - Appellees



     Upon consideration of the appellant's motion to voluntarily dismiss the appeal herein

pursuant to Rule 42(b), Federal Rules of Appellate Procedure,

     It is ORDERED that the motion is GRANTED and the appeal is dismissed.

                                                  ENTERED BY ORDER OF THE COURT
                                                  Deborah S. Hunt, Clerk


Issued: December 06, 2019
                                                  ___________________________________
Case: 1:16-cv-00550-SJD-SKB Doc #: 65 Filed: 12/06/19 Page: 2 of 2 PAGEID #: 5041                    (2 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: December 06, 2019

Mr. George D. Jonson
Mr. Matthew Elton Stubbs
Montgomery Jonson
600 Vine Street
Suite 2650
Cincinnati, OH 45202


                     Re: Case No. 19-3312, William Sawyer v. KRS Global Biotechnology, Inc., et al
                         Originating Case No. : 1:16-cv-00550

Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Sharday S. Swain
                                                 Case Manager
                                                 Direct Dial No. 513-564-7027

cc: Mr. Richard W. Nagel

cc: Pharmacy Department Manager, Najum Choudhry, Rph., at KRS Global Biotechnology, Inc.
via electronic mail on 12/06/19 to: najumchoudhry@krsbio.com

cc: KRS Global Biotechnology, Inc, Elsa Kerpi, Registered Agent via U.S. Mail on 12/06/19 to:
91 Park Commerce Boulevard, Suite 600, Boca Raton, FL 33487



Enclosure

No mandate to issue
